Citation Nr: 0313652	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  98-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 70 
percent disabling.

2.  Entitlement to an effective date earlier than June 30, 
1997, for a 50 percent rating for PTSD.

3.  Entitlement to an effective date earlier than August 9, 
2001, for a 70 percent rating for PTSD and a total ratting 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO.  This case was previously before the Board in August 
1999, at which time the Board rendered a decision denying the 
veteran's claims.  The veteran appealed the August 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2000, the Court issued an order 
vacating the Board's decision and remanding the case for 
readjudication pursuant to a Joint Motion for Remand by VA 
and the veteran.  In May 2001, the Board remanded this case 
to the RO for additional development.  

The Board notes that the veteran also initiated an appeal 
from the RO's denial of entitlement to service connection for 
substance abuse, and a statement of the case on this issue 
was issued April 2003.  However, it does not appear from the 
claims file that a substantive appeal has been filed to 
complete an appeal on this issue.  38 U.S.C.A. § 7105 (West 
1991).  Accordingly, this issue is not before the Board at 
this time.


REMAND

As noted above, in May 2001, the Board remanded the following 
issues to the RO for additional development:  (1) Entitlement 
to an increased disability rating for PTSD, rated at that 
time as 30 percent disabling; and (2) Entitlement to TDIU.  
Additional development was undertaken.  In a September 2001 
rating action, the RO increased the veteran's evaluation for 
PTSD to 50 percent disabling effective June 30, 1997, denied 
service connection for substance abuse secondary to PTSD, and 
continued the denial of TDIU.  In February 2002, the 
veteran's attorney filed a timely notice of disagreement to 
the September 2001 rating action, contending that the veteran 
was entitled to an earlier effective date of December 7, 1995 
for the award of a 50 percent evaluation for PTSD.  

Additional development of this case was undertaken by the RO.  
In a March 2003 rating action, the RO increased the 
evaluation of the veteran's PTSD from 50 to 70 percent 
effective August 9, 2001.  TDIU was granted effective August 
9, 2001.  A timely notice of disagreement was received that 
month regarding the effective date of the award for TDIU and 
the new evaluation for PTSD.  It was contended that the 
effective date of TDIU should be December 7, 1995.

With regard to the issue of entitlement to a disability 
rating in excess of 70 percent for PTSD, the veteran is 
currently receiving TDIU and does not appear to be in dispute 
with the 70 percent evaluation for PTSD.  However, under the 
Court's decision in AB v. Brown, 6 Vet. App. 35 (1993), the 
Board may not make this assumption.  Unless this claim is 
withdrawn (in writing), the issue of entitlement to a 
disability rating in excess of 70 percent for PTSD is 
currently before the Board.

After a follow-up request by the veteran's representative, 
the RO issued a supplemental statement of the case in March 
2003 listing the issue in terms of an increased rating for 
PTSD.  However, although not clear, the supplemental 
statement of the case also made reference to the effective 
dates.  Later in March 2003, the veteran filed a VA Form 9.  
For purposes of the Board's appellate jurisdiction, the Board 
finds based on this sequence of events that appeals have been 
perfected as to all three issues listed on the cover page of 
this decision. 

However, the March 2003 supplemental statement of the case 
did not set forth the laws and regulations regarding the 
assignment of effective dates for increased ratings and did 
not clearly address the contentions regarding the effective 
dates assigned for the schedular ratings for PTSD as well as 
the effective date for the grant of TDIU.  Under the 
circumstances, the Board finds that remedial action by the RO 
is necessary before the Board may undertake appellate review 
of the three issues now on appeal. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  If also warranted, the RO should 
advise the veteran of the evidence 
necessary to substantiate his remaining 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should issue a supplemental 
statement of the case to the veteran and 
his representative, addressing the issue 
of entitlement to an effective date 
earlier than June 30, 1997, for a 
50 percent rating for PTSD and 
entitlement to an effective date earlier 
than August 9, 2001, for a 70 percent 
rating for PTSD and TDIU, and including 
citation to all relevant law and 
regulation pertinent to effective date 
claims and discussion of the RO's 
determination with reference to such laws 
and regulations.  After the veteran and 
his representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review of all issues properly in 
appellate status. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



